                                                                               F11.EO~OPEN COURT
                                                                               oN 4 1 ~Ji       q Inc
                      IN THE UNITED STATES DISTRICT COURT                         ~sor~~':1Jr.,Clerk
                  FOR THE EASTERN DISTRICT OF NORTH CAROLINA                      Eastern D!~tr!etofNC
                                WESTERN DIVISION

                                     NO: 5:18-CR-196-FL-2

UNITED STATES OF AMERICA                      )
                                              )
v.                                            )              ORDER
                                              )
MARKEST FOYE,                                 )
                                              )
                       Defendant.             )

       This matter is before the court with regard to Defendant's liberty status pending

sentencing. At Defendant's arraignment, following his plea of guilty pursuant to a plea

agreement to offenses arising under 21 U.S.C. §§ 841(a)(l) and 18 U.S.C. § 2, the government

moved for detention pursuant to 18 U.S.C. § 3143(a). Defendant made no argument for release.

After considering the positions of the parties, the court finds that: (1) exceptions to mandatory

detention under 18 U.S.C. § 3143(a)(2)(A)(i) & (ii) do not apply, and (2) Defen~ant has failed to

show by clear and convincing evidence that he is not likely to flee or pose a danger to the safety

of any other person or the community. 18 U.S.C. § 3143(a)(2)(B). Finally, Defendant has

otherwise failed to clearly show that there are exceptional reasons his detention is not appropriate

under 18 U.S.C. § 3145(c).

       Accordingly, Defendant is COMMITTED to the custody of the Attorney General for

confinement in a corrections facility separate, to the extent practicable, from persons awaiting or

serving sentences or being held in custody pending appeal. Defendant shall be afforded

reasonable opportunity for private consultation with counsel. On order of a court of the United

States or on request of an attorney for the government, Defendant shall be delivered to a United

States Marshals for the purpose of an appearance in connection with a court proceeding.
So ordered, the 18th day of April 2019.




                                          2
